LIaMiltoN, Judge,
delivered tbe following opinion:
In tbis case tbe return denies several vital allegations of the complaint, but is not under oath. As tbe application was tried upon tbe proof however, tbis may not be material.
*1591. Tbe defendants set up thatthe plaintiff is not a citizen of tbe United States, and so is not competent to sne in tbis court. Tbe proof and admissions of parties are tbat be was naturalized by an order of tbis court, obtained at tbe instance of tbe present defendants’ counsel. Tbe order was regularly made by tbis court and was not appealed. It bas not been tbe practice of tbis court of late years to grant naturalization papers, but tbe law bas apparently been amended since tbe proceedings in question, and it would not be well in a collateral proceeding like tbe present to declare prior proceedings invalid. It would affect a great many citizens unnecessarily. Until attacked directly tbe order will not be reconsidered in any way.
2. Tbe facts adduced upon tbe trial seem to show tbat tbe land between tbe fence and stream is claimed by botb parties,’ and it is not at all clear upon tbe record or upon possession tbat tbe plaintiff is in tbe right. An injunction pendente lite should not be granted except in aid of an admitted or a clear legal right. In case of great doubt, such as is now before tbe court, tbe discretion of tbe court should be exercised against such a grant. Tbis is of course not at all deciding tbat the plaintiff may not be entitled to tbis or any other remedy upon tbe final hearing, because tbe court bas no means of knowing what tbe evidence on tbe merits will be. It seems better, however, to deny tbe injunction at tbis time.
Tbe rule to show cause is therefore discharged and tbe application for an injunction pendente lite is denied.